Name: Commission Implementing Regulation (EU) NoÃ 880/2013 of 13Ã September 2013 amending for the 201st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 14.9.2013 EN Official Journal of the European Union L 245/7 COMMISSION IMPLEMENTING REGULATION (EU) No 880/2013 of 13 September 2013 amending for the 201st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 September 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one entity from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering a de-listing request submitted by this entity and the Comprehensive Report of the Ombudsperson established pursuant to UNSC Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Legal persons, groups and entities is deleted: Lajnat Al Daawa Al Islamiya (alias (a) LDI, (b) Lajnat Al Dawa, (c) Islamic Missionary Commission). Address: (a) Afghanistan, (b) Pakistan. Other information: Associated with the Libyan Islamic Fighting Group. Date of designation referred to in Article 2a (4) (b): 20.2.2003.